 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6   CHET DUDA,                                            Case No. 2:16-cv-03044-KJD-CWH
 7                                            Plaintiff,                      ORDER
 8              v.
 9   BRIAN WILLIAMS, et al.,
10                                         Defendants.
11
12
13          Before the Court for consideration is the Order and Report and Recommendation (#46) of
14   Magistrate Judge C.W. Hoffman, Jr. entered August 9, 2018, recommending that Plaintiff’s
15   complaint against Defendant Brettenbach be dismissed without prejudice in accordance with
16   Federal Rule of Civil Procedure 4(m). Though the time for doing so has passed, Plaintiff has failed
17   to file any objections to the Report and Recommendation.
18          Also before the Court is Defendant’s Motion for Appointment of Counsel (#47). However,
19   the Report and Recommendation denied a previous motion for appointment of counsel (#18).
20   Defendant failed to file points and authorities objecting to or appealing from the Order (#46)
21   denying his previous motion. Defendant’s new Motion (#47) raises the exact same arguments
22   denied by the magistrate judge. Since Defendant failed to appeal the order, it is final and has
23   become the law of the case. Therefore, the Court denies the renewed motion for appointment of
24   counsel.
25          The Court has conducted a de novo review of the record in this case in accordance with 28
26   U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and Recommendation
27   (#46) of the United States Magistrate Judge entered August 9, 2018, should be ADOPTED and
28   AFFIRMED.
 1         IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and Recommendation
 2   (#46) entered August 9, 2018, are ADOPTED and AFFIRMED;
 3         IT IS FURTHER ORDERED that Plaintiff’s complaint against Defendant Brettenbach is
 4   DISMISSED without prejudice;
 5         IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (#47) is
 6   DENIED.
 7
     Dated this 5th day of October, 2018.
 8
 9
10                                           _____________________________
                                             Kent J. Dawson
11                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
